UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-2645



In Re: JOHN PAUL TURNER,

                                                          Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-98-46-R)


Submitted:   February 25, 1999            Decided:   March 8, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s orders denying

his motion to proceed in forma pauperis because he did not comply

with the terms of a prefiling injunction and denying his motion for

reconsideration.   We have reviewed the record and the district

court’s orders and find no reversible error.   Accordingly, we deny

the motion for leave to proceed on appeal in forma pauperis and

dismiss the appeal on the reasoning of the district court.   See In

Re: Turner, No. MISC-98-46-R (W.D. Va. Oct. 22 & Oct. 30, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2